Citation Nr: 1029572	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez
INTRODUCTION

The appellant had active service from February 1977 to January 
1985.  He had service with the National Guard form August 1985 to 
August 1987.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in May 2010.  A transcript of the hearing has been 
associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for bilateral hearing 
loss disability and tinnitus.  

VA outpatient treatment records of August 20006 note that the 
appellant had sought an audiological evaluation die to hearing 
problems and tinnitus for several years.  The examiner noted that 
hearing was primarily within normal range bilaterally, and word 
discrimination was good to fair bilaterally.  The audiologist 
noted that there was variability in the responses and left bone 
conduction was poorer than air which suggest possibly 
conservative responses.  The results are not on file.

Accordingly, the case is REMANDED for the following actions:

The Veteran should be informed that if 
there is outstaning evidence of 
hearing loss or tinnitus in proximity 
to service, such evidence must be 
submitted by him to VA.  

The AOJ should obtain a copy of the VA 
2006 audiology report.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


